BUSSEY, Presiding Judge,
dissenting:
The question before us is: When a juvenile has been held in custody under court order for a period of twenty-five days for investigative purposes prior to the filing of the juvenile complaint, the appointment of counsel or the setting of bail, do these failures to accord the said juvenile his statutory and constitutional rights constitute such a denial of due process of law, under the State and Federal Constitutions, as to bar prosecution of the charges upon which the said juvenile was detained for investigation? I believe that this question must be answered in the negative.
In the instant case, although it is clear that the juvenile was denied his constitutional and statutory rights, the juvenile’s defense was not shown to have been prejudiced in any way. No evidence against him was gained as a result of his incarceration. And the delay of twenty-five days in filing a complaint against him does not, in my opinion, constitute such a violation of his right to a speedy trial as to require as dismissal with prejudice.
I join my colleagues in condemning the denial of the juvenile’s statutory and constitutional rights, but I would affirm the trial court’s certification of the juvenile to stand trial as an adult, since the evidence clearly supports the court’s findings that there was prosecutive merit to the charges and that the juvenile is not amenable to rehabilitation. The juvenile and his mother and father were all aware of his detention. The remedy of habeas corpus, guaranteed by both the State and Federal Constitutions, was available but not invoked. There were many members of the Kay County Bar who would have represented the juvenile without fee had their services been requested.